PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Paxton et al.
Application No. 15/246,524
Filed: 24 Aug 2016
For Trail Boot

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition filed July 14, 2021 requesting that the holding of abandonment in the above-identified application be withdrawn, which is being treated as a petition pursuant to 37 C.F.R. § 1.181(a).

The petition pursuant to 37 C.F.R. § 1.181(a) is DISMISSED.

BACKGROUND

The above-identified application became abandoned for failure to reply within the meaning of 37 C.F.R § 1.113 in a timely manner to the final Office action mailed November 27, 2020, which set a shortened statutory period for reply of three months.  An after-final amendment was received on December 4, 2020, and an advisory action was mailed on December 28, 2020.  No extensions of time under the provisions of 37 C.F.R § 1.136(a) were obtained, and no additional responses were received.  Accordingly, the above-identified application became abandoned by operation of law on February 28, 2021.  A notice of abandonment was mailed on June 30, 2021.

RELEVANT STATUTE AND PORTIONS OF THE C.F.R. AND MPEP

37 C.F.R. § 1.8(b) sets forth, in toto:

In the event that correspondence is considered timely filed by being mailed or transmitted in accordance with paragraph (a) of this section, but not received in the U.S. Patent and Trademark Office after a reasonable amount of time has elapsed from the time of mailing or transmitting of the correspondence, or after the application is held to be abandoned, or after the proceeding is dismissed or decided with prejudice, or the prosecution of a reexamination proceeding is 
§ 1.957(a), the correspondence will be considered timely if the party who forwarded such correspondence: 

(1) Informs the Office of the previous mailing or transmission of the correspondence promptly after becoming aware that the Office has no evidence of receipt of the correspondence; 

(2) Supplies an additional copy of the previously mailed or transmitted correspondence and certificate; and 

(3) Includes a statement that attests on a personal knowledge basis or to the satisfaction of the Director to the previous timely mailing, transmission or submission. If the correspondence was sent by facsimile transmission, a copy of the sending unit's report confirming transmission may be used to support this statement. If the correspondence was transmitted via the Office electronic filing system, a copy of an acknowledgment receipt generated by the Office electronic filing system confirming submission may be used to support this statement.

35 U.S.C. § 133 sets forth, in toto:

Upon failure of the applicant to prosecute the application within six months after any action therein, of which notice has been given or mailed to the applicant, or within such shorter time, not less than thirty days, as fixed by the Director in such action, the application shall be regarded as abandoned by the parties thereto.

37 C.F.R. § 1.116(a) – (c) set forth, in toto:

(a) An amendment after final action must comply with §1.114 or this section.

(b) After a final rejection or other final action (§1.113) in an application or in an ex parte reexamination filed under §1.510, or an action closing prosecution (§1.949) in an inter partes reexamination filed under §1.913, but before or on the same date of filing an appeal (§41.31 or §41.61 of this title):

(1) An amendment may be made canceling claims or complying with any requirement of form expressly set forth in a previous Office action;

(2) An amendment presenting rejected claims in better form for consideration on appeal may be admitted; or

(3) An amendment touching the merits of the application or patent under reexamination may be admitted upon a showing of good and sufficient reasons why the amendment is necessary and was not earlier presented.

(c) The admission of, or refusal to admit, any amendment after a final rejection, a final action, an action closing prosecution, or any related proceedings will not operate to relieve the application or reexamination proceeding from its condition as subject to appeal or to 

37 C.F.R. § 1.134 sets forth, in toto:

An Office action will notify the applicant of any non-statutory or shortened statutory time period set for reply to an Office action. Unless the applicant is notified in writing that a reply is required in less than six months, a maximum period of six months is allowed.

37 C.F.R. § 1.135 sets forth, in toto:

(a) If an applicant of a patent application fails to reply within the time period provided under §1.134 and §1.136, the application will become abandoned unless an Office action indicates otherwise.

(b) Prosecution of an application to save it from abandonment pursuant to paragraph (a) of this section must include such complete and proper reply as the condition of the application may require. The admission of, or refusal to admit, any amendment after final rejection or any amendment not responsive to the last action, or any related proceedings, will not operate to save the application from abandonment.

(c) When reply by the applicant is a bona fide attempt to advance the application to final action, and is substantially a complete reply to the non-final Office action, but consideration of some matter or compliance with some requirement has been inadvertently omitted, applicant may be given a new time period for reply under §1.134 to supply the omission.

37 C.F.R. § 1.136(a)(1) and (a)(2) set forth, in toto:

(a)(1) If an applicant is required to reply within a nonstatutory or shortened statutory time period, applicant may extend the time period for reply up to the earlier of the expiration of any maximum period set by statute or five months after the time period set for reply, if a petition for an extension of time and the fee set in §1.17(a) are filed, unless:

(i) Applicant is notified otherwise in an Office action;

(ii) The reply is a reply brief submitted pursuant to §41.41 of this title;

(iii) The reply is a request for an oral hearing submitted pursuant to §41.47(a) of this title;

(iv) The reply is to a decision by the Patent Trial and Appeal Board pursuant to §41.50 or §41.52 of this chapter or to §90.3 of this chapter; or



(2) The date on which the petition and the fee have been filed is the date for purposes of determining the period of extension and the corresponding amount of the fee. The expiration of the time period is determined by the amount of the fee paid. A reply must be filed prior to the expiration of the period of extension to avoid abandonment of the application (§1.135), but in no situation may an applicant reply later than the maximum time period set by statute, or be granted an extension of time under paragraph (b) of this section when the provisions of paragraph (a) of this section are available.


 ANALYSIS

Petitioner has asserted that a response was timely submitted via mail on February 26, 2021 in the form of an after-final amendment.  Petitioner has submitted a copy of this submission, and it contains a certificate of mailing dated February 26, 2021 which has been executed by Petitioner.

Certificate of mailing practice provides a mechanism by which applicants may evince that a paper was timely submitted to the Office, in the event that the correspondence is not received.  

Petitioner’s submission has been reviewed: with this petition, Petitioner has informed the Office of the previous mailing, provided an additional copy of the previously submitted correspondence, and included a statement which attests on a personal knowledge basis or to the satisfaction of the Director to the previous timely mailing.  

Petitioner has requested that the holding of abandonment in the above-identified application be withdrawn.  It is clear that a response was timely submitted.  Considering the facts and circumstances of the delay at issue, as set forth on petition, it is concluded that Petitioner has met his burden of establishing that a response was timely mailed.  However, the submission has been reviewed by the Examiner and it has not been deemed to place this application in condition for allowance.  A copy of the advisory action has been included with this decision.

It is clear from rules 37 C.F.R. §§ 1.116 and 1.135 that abandonment of an application is risked when the applicant proffers an amendment after the mailing of a final Office action.  The rules clearly indicate that the mere filing of an 

If steps are not taken after final to maintain pendency prior to the expiration of the maximum extendable period for reply, the application will go abandoned.  Put another way, the submission of an after final amendment which fails to place the application in condition for allowance will result in the abandonment of the application, unless one of the following items is filed prior to the maximum extendable period for reply:

[Symbol font/0xB7]  a subsequent amendment which prima facie 
   places the application in condition for 
   allowance;
[Symbol font/0xB7]  a Notice of Appeal;
[Symbol font/0xB7]  a Request for a Continuation Application 
   pursuant to 37 C.F.R. § 1.53(b), if 
   applicable; 
[Symbol font/0xB7]  a Request for Continued Examination 
   pursuant to 37 C.F.R. § 1.114, or;
[Symbol font/0xB7]  a Terminal Disclaimer, if applicable.

None of these items was submitted prior to the expiration of the maximum extendable period for reply to the final Office action (May 27, 2021 at midnight).  In other words, this application went abandoned for failure to submit either an amendment which prima facie places the application in condition for allowance, a Notice of Appeal, or a Request for Continued Examination prior to the expiration of the maximum period for responding to the final Office action.

It follows that the record does not support a finding that the holding of abandonment should be withdrawn.

CONCLUSION

The time period for filing a renewed petition is governed by 37 C.F.R. § 1.181(f).  Therefore, if reconsideration of this decision is desired, any response to this decision must be submitted within TWO MONTHS from the mail date of this decision, and extensions of time under 37 C.F.R. § 1.136(a) are not permitted.  The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.181(a)”.  This is not a final agency action within the meaning of 5 U.S.C § 704.
 
Alternately, Petitioner may wish to consider filing a petition pursuant to 37 C.F.R. § 1.137(a):

The fee is currently set at $1050 at the small entity rate.  
A form Petitioner might find useful may be downloaded here: http://www.uspto.gov/sites/default/files/forms/sb0064.pdf
Petitioner may download information about this petition type here: https://www.uspto.gov/web/offices/pac/mpep/s711.html#d0e81972
Petitioner may also wish to consider filing a 
Notice of Appeal (https://www.uspto.gov/forms/sb0031.pdf); or 
a Request for Continued Examination (https://www.uspto.gov/sites/default/files/web/forms/sb0030.pdf) and the associated fee); or 
an amendment that prima facie places the application in condition for allowance.


Notice regarding fees:

The current Fee Schedule went into effect on January 2, 2021, and was revised on June 25, 2021.

Historically the fees that the USPTO charges for doing business increase at the beginning of each fiscal year (October 1).  Please be advised that applicants should monitor the USPTO website for future updates whenever any necessary money is sent.  More information can be obtained here:

http://www.uspto.gov/about/offices/cfo/finance/fees.jsp

Any response to this decision should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,1 hand-delivery,2 or facsimile.3  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.4

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything 

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.5  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions

Encl. Advisory Action



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.  
        4 https://www.uspto.gov/patents/apply
        5 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any of Petitioner’s further action(s).